Opinion issued May 11, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-06-00331-CV
____________

IN RE CEDRIC CHRISTOPHER EDISON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINIONRelator , Cedric Christopher Edison, has filed a petition for a writ of mandamus
seeking to compel the named relator, Charles A. Bacarisse, District Clerk of Harris
County, to “perfect service/issue issuance of citation with petition.”


  This Court has 
no jurisdiction to issue a writ of mandamus against a district clerk unless necessary
to enforce our appellate jurisdiction.  In re Washington, 7 S.W.3d 181, 182 (Tex.
App.—Houston [1st Dist.] 1999) (orig. proceeding).  The filing of a notice of appeal
invokes this Court’s jurisdiction.  See id. (citing Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App.1996), Rhem v. State, 820 S.W.2d 946, 947 (Tex. App.—Houston
[1st Dist.] 1991) (published order)).  
          We have no jurisdiction over relator’s trial-court cause.  Accordingly, we
dismiss relator’s petition for a writ of mandamus for want of jurisdiction.  
PER CURIAM
Panel consists of Justices Chief Justice Radack and Justices Jennings and Alcala.